IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1612
                              Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TODD MICHAEL SPURGEON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for South Lee County (South), Mark

Kruse, Judge.



      Todd Spurgeon appeals his sentence imposed following a guilty plea,

alleging the district court abused its discretion in improperly weighing sentencing

factors and in imposing consecutive sentences. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J. and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Todd Spurgeon appeals the sentence imposed by the district court following

his guilty plea to the charge of delivery of methamphetamine in violation of Iowa

Code section 124.401(1)(c)(6) (2019), without the initially charged enhancement

pursuant to section 124.411. Spurgeon was sentenced to an indeterminate term

of incarceration not to exceed ten years, to run consecutively with a sentence

imposed following revocation of his probation in a separate case. Spurgeon claims

the district court improperly weighed the required sentencing factors and relied too

heavily on a single factor, namely, his criminal record. He also argues the district

court abused its discretion when ordering his sentences be served consecutively.

We find the district court appropriately weighed the required factors when

determining Spurgeon’s sentence and did not abuse its discretion when imposing

consecutive sentences. Accordingly, we affirm.

   I. Background and Proceedings

       In December of 2019, Spurgeon delivered five grams or less of

methamphetamine to an individual who was a confidential informant working for

the Lee County Narcotics Task Force. The confidential informant purchased 1.39

grams of methamphetamine from Spurgeon.

       In August of 2020, the State charged Spurgeon with delivery of

methamphetamine as a second or subsequent offender, a class “C” felony, in

violation of Iowa Code sections 124.401(1)(c)(6) and 124.411. Spurgeon pled

guilty to delivery of methamphetamine. He was sentenced to an indeterminate

term of incarceration not to exceed ten years. The district court ordered that his
                                        3


sentence be served consecutively to the sentence imposed as a result of

Sturgeon’s probation revocation in a separate case. Spurgeon timely appeals.1

    II. Standard of Review

       Because the sentence is within statutory limits, this court reviews for an

abuse of discretion by the district court. State v. Guise, 921 N.W.2d 26, 30 (Iowa

2018). Abuse of discretion will only be found where discretion was exercised on

grounds or for reasons clearly untenable or to an extent clearly unreasonable.

State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). A district court’s “ground or

reason is untenable when it is not supported by substantial evidence or when it is

based on an erroneous application of the law.” State v. Hill, 878 N.W.2d 269, 272

(Iowa 2016) (citation omitted).

    III. Analysis

       Following a conviction in a criminal proceeding, the sentencing court has

discretion within the applicable statutory framework to determine the appropriate

sentence.   A sentence is imposed following a criminal conviction to give the

defendant the maximum opportunity for rehabilitation and to protect the

community. Iowa Code § 901.5. When a sentence is not mandatory, the district


1 Under Iowa Code section 814.6(1)(a)(3), direct appeal as a matter of right is
prohibited where the defendant has pled guilty except where good cause is
established or when the defendant pled guilty to a class “A” felony. There is good
cause to “appeal from a conviction following a guilty plea when the defendant
challenges his or her sentence rather than the guilty plea.” State v. Damme, 944
N.W.2d 98, 105 (Iowa 2020). In discussing Damme, the Iowa Supreme Court
stated: “We held that a defendant who is not challenging her guilty plea or
conviction has good cause to appeal an alleged sentencing error when the
sentence was neither mandatory nor agreed to in the plea bargain.” State v.
Thompson, 951 N.W.2d 1, 2 (Iowa 2020). Because Spurgeon challenges his
sentence that was not mandatory or part of his plea bargain, we consider his
appeal.
                                        4


court uses its discretion to determine what sentence to impose and states on the

record the reason for doing so. State v. Thomas, 547 N.W.2d 223, 225 (Iowa

1996). In determining the appropriate sentence, the court considers and weighs

all pertinent matters. These include,

      [T]he nature of the offense, the attending circumstances, defendant’s
      age, character and propensities and chances of his reform. The
      courts owe a duty to the public as much as to defendant in
      determining a proper sentence. The punishment should fit both the
      crime and the individual.

State v. August, 589 N.W.2d 740, 744 (Iowa 1999) (citation omitted). When

considering whether to defer judgment, defer sentence, or suspend sentence, the

court considers,

             a.     The age of the defendant.
             b.     The defendant’s prior record of convictions and prior
      record of deferments of judgment if any.
             c.     The defendant’s employment circumstances.
             d.     The defendant’s family circumstances.
             e.     The defendant’s mental health and substance abuse
      history and treatment options available in the community and the
      correctional system.
             f.     The nature of the offense committed.
             g.     Such other factors as are appropriate.

Iowa Code § 907.5(1). The sentencing court has the discretion to decide whether

to grant probation or impose incarceration. Thomas, 547 N.W.2d at 225.

      Spurgeon argues the district court abused its discretion by (1) relying on

only a single factor in imposing his sentence and (2) ordering his sentence be

served consecutively to the sentence in the other case.

   A. Consideration of Sentencing Factors

      Spurgeon first asserts the district court abused its discretion by relying

solely on his criminal history to impose a prison sentence. He correctly notes that
                                         5

a trial court may not base its sentencing decision upon only one factor. State v.

DeWitt, 426 N.W.2d 678, 680 (Iowa Ct. App. 1988). In imposing Spurgeon’s

sentence, the district court stated,

       The court has considered all the sentencing provisions provided in
       Iowa Code chapters 901 and 902. The following sentence is based
       on my judgment of what will provide the maximum opportunity for
       your rehabilitation, at the same time protect the community from
       further offenses by you and others.
               And when I say all the factors, that includes age, family
       circumstances, job history, the extent of the plea agreement reached
       in this case. Again, that prior criminal record, family circumstances
       and so forth.

The court added,

       Again, I think I stated the reasons for the sentence in this case, sir,
       again, your very lengthy criminal record. You were on probation
       when this event occurred. You were on run status when this
       occurred. I mean, this goes way back to the mid ‘90s that you’ve
       been getting into trouble and it’s just been constant after that. That
       includes many, many different offenses, kinds of offenses, stuff that
       the public should be very concerned about, and I think the protection
       of the community is paramount at this time. The methamphetamine
       charge, given your record, given the opportunities to change, is pretty
       stark in this case. Those are the reasons for the sentence, sir.

       The district court considered relevant factors that were required under the

applicable statute and precedent. The record established the focus was not solely

on Spurgeon’s criminal history, as the court considered the maximum opportunity

for rehabilitation, protection of the community, age, family circumstances, job

history, and additionally considered Spurgeon’s prior criminal record.

   B. Consecutive Sentences

       Spurgeon next argues that the district court abused its discretion by

imposing consecutive sentences. The district court generally has discretion to

impose concurrent or consecutive sentences for convictions on separate counts
                                           6


and must provide reasoning for imposing consecutive sentences. Iowa Code

§ 901.8; State v. Criswell, 242 N.W.2d 259, 260 (Iowa 1976); State v. Delaney,

526 N.W.2d 170, 178 (Iowa Ct. App. 1994).

       Imposing consecutive sentences relies on a two-prong analysis. Imposition

of consecutive sentences is permissible where (1) the offenses are separate and

distinct and where (2) the district court provides reasoning for why consecutive

sentences are warranted in the particular case. Criswell, 242 N.W.2d at 260; State

v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000). Here, the offense is a separate

crime from the conviction in Spurgeon’s probation revocation proceeding. The

court provided its reasoning for the consecutive nature of the sentencing

convictions by stating,

               Again, the court considered all the provisions in this case. The
       original sentence in this case will be imposed. The sentence will run
       consecutive with [Spurgeon’s sentence in another case].
               Again, the record in this case, considering your prior record,
       sir, the fact that this event—you picked up another offense, delivery,
       after this offense, you absconded from probation, two separate
       events over a period of time during which you absconded from
       probation, there was a warrant for your arrest, you knew what to do
       and you didn’t do it. I mean, it just—that is appropriate for this type
       of offense, given all the factors in this case.
               ....
               In any event, sir, I wish you the best of luck, sir. I hope things
       work out for you. I don’t know how long that time is in today’s world,
       but your attorney is correct, you do need to make some changes and
       you need to make them soon in your life. You know, this has been
       going on since the 90’s.

       The district court did not abuse its discretion in imposing consecutive

sentences.
                                        7


   IV. Conclusion

      We find the district court’s sentencing considered appropriate factors and

the district court did not abuse its discretion in imposing consecutive sentences.

Accordingly, we affirm.

      AFFIRMED.